Filed 8/4/16 P. v. Williams CA2/6

                NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                 DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B270704
                                                                            (Super. Ct. No. F496076)
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

ALONZO DWAYNE WILLIAMS,

     Defendant and Appellant.




                   Alonzo Dwayne Williams appeals a postjudgment order denying his
petition to reduce his felony conviction of conspiracy to furnish controlled substances
to a prison inmate (Pen. Code,1 §§ 182, subd. (a), 4573.6) to a misdemeanor pursuant
to section 1170.18, which was enacted as part of Proposition 47. Appellant pled no
contest to the charge in February 2014 and was sentenced to four years in state
prison. He did not appeal his conviction or sentence.
                   We appointed counsel to represent appellant on appeal. After
examining the record, counsel filed an opening brief in which no issues were raised.
On May 11, 2016, we advised appellant that he had 30 days within which to
personally submit any contentions or issues which he wished us to consider. In a

         1 All statutory references are to the Penal Code.
timely response, appellant contends that the attorney who represented him on the
conspiracy charge provided ineffective assistance of counsel. He claims, among
other things, that his attorney urged him to plead no contest by misrepresenting that
his conviction would subsequently be reduced to a misdemeanor under Proposition
47. He also contends the court erred in declining to resentence him because the
crime of which he was convicted is not an “excludable offense.”
              Appellant’s claims of ineffective assistance are not cognizable here
because they relate to the judgment of conviction, not the postjudgment order that is
the subject of this appeal. In any event, appellant’s claim that his no contest plea was
induced by counsel’s misrepresentation that Proposition 47 would apply is patently
disingenuous because appellant entered his plea over eight months before the voters
approved the initiative.
              We also reject appellant’s claim that the court erred in denying his
petition for resentencing. In support of his claim, appellant attaches a document
prepared by the San Diego County Public Defender’s office entitled “Prop. 47
Excludable Offenses.” That document is a “non-exclusive list” of prior offenses that
render a prisoner ineligible for resentencing, as provided in subdivision (i) of section
1170.18. The list does not purport to identify the current offenses that are ineligible
for resentencing. Moreover, the current offenses eligible for resentencing are
enumerated in subdivisions (a) and (b) of section 1170.18. Because the crime of
conspiracy to furnish controlled substances to a prison inmate (§§ 182, subd. (a),
4573.6) is not included, appellant’s petition for resentencing was properly denied.
              We have examined the entire record and are satisfied that appellant’s
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 441; People v. Kelly ( 2006) 40 Cal. 4th 106,
125-126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.

                                           2
                              PERREN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                              3
                           Donald G. Umhofer, Judge

                    Superior Court County of San Luis Obispo

                      ______________________________


            California Appellate Project, Jonathan B. Steiner and Richard B.
Lennon for Defendant and Appellant.
            No appearance for Plaintiff and Respondent.